Citation Nr: 0702044	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1989.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision in 
which the RO denied, inter alia, the veteran's claim for a 
compensable rating for bilateral hearing loss.  In August 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2005.

The Board notes that in a May 2006 memorandum, the veteran's 
representative clarified that the veteran intended only to 
appeal the denial of a compensable rating for bilateral 
hearing loss and that he wanted to cancel his request for a 
hearing before the Board at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In February 2004, audiometric testing revealed level II 
hearing acuity in the right ear and level II hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.350, 3.385, 4.1, 4.2, 
4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for an increased rating for service-
connected bilateral tinnitus in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

In March 2004, the RO sent the appellant a pre-rating letter 
providing notice that, to support a claim for an increased 
rating, the evidence must show that the service-connected 
condition had worsened.  In that letter, the RO discussed 
VA's responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After that letter, he was afforded full 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for an increased 
rating, and has been afforded ample opportunity to submit 
such information and evidence. 

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
finds that this letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  As indicated 
above, in the matter now before the Board, the document 
substantially meeting the VCAA's notice requirements was 
provided to the appellant before the rating action on appeal; 
hence, Pelegrini's timing of notice requirement has been met.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that in rating cases, a claimant must be 
informed of the rating formula for all possible schedule 
ratings for the applicable rating code.  This was 
accomplished in the SOC, which is sufficient under 
Dingess/Hartman.  The Court also held that appropriate notice 
must include information as to effective date; the RO 
provided such information (along with general information 
about effective dates, in a March 2006 letter.  The Board 
finds that the timing of this notice is not shown to be 
prejudicial to the appellant.  As the Board's decision herein 
denies the claim for increase, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice under the requirements of 
Dingess/Hartman
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's VA 
and private treatment records.  In addition, the veteran has 
submitted copies of VA treatment records.  The veteran has 
not identified, and the file does not indicate, that there 
are any other VA or non-VA medical providers having records 
that should be obtained before the claim is adjudicated.  The 
appellant was afforded a VA medical examination in connection 
with his claim for an increased rating for bilateral hearing 
loss, and the report of that examination is of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating for bilateral hearing loss.

II.  Analysis


The relevant evidence in connection with the veteran's claim 
reflects that on the authorized audiological evaluation in 
February 2004, pure tone thresholds, in 


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
75
70
LEFT
15
15
30
75
80

Pure tone threshold averages (from 1000 to 4000 Hz) were 50 
decibels (dB) in the right and left ears. Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 84 percent in the left ear.  The examiner 
noted that word recognition was good bilaterally in quiet. 

VA outpatient treatment records dated form March to August 
2004 show that the veteran was seen in August and September 
2004 for evaluation and fitting for hearing aids.  No 
additional audiometric testing results are shown in those 
records.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
February 2004 audiometric evaluation reveals Level I hearing 
acuity in the right ear, and Level II hearing acuity in the 
left ear, based on application of the reported findings to 
Table VI.  Application of these findings to Table VII 
corresponds to a 0 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board points out that none of the 
pure tone thresholds recorded on VA examination reflect 
exceptional hearing impairment as defined by regulation; 
hence,  38 C.F.R. § 4.86(a) and (b) are not for application.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing  
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of  
the audiology studies of record.  See Lendenmann v. Principi,  
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss.  As such the claim for a higher 
rating for bilateral hearing loss must be denied.  Given the 
mechanical method of deriving ratings for hearing  loss, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v.  Derwinski, 
1 Vet. App. 49, 53-56 (1990).

ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


